DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 11-13, filed 11/10/20, with respect to the rejection(s) of claim(s) 1-17, 27-29 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li (Pub No 20170079059) further in view of Hayashi (Pub No 20080049677).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (Pub No 20170079059).

Regarding claim 28 and 29,
 	Li in view radio terminal comprising: at least one memory; and
at least one processor coupled to the at least one memory and configured to, during handover from a first network to which the radio terminal is connected to a second network, receive a handover-related message from a radio access network (RAN) node of the first network, the handover-related message (interpreted as The active devices (e.g. UEs) on the slice may be handed over to a neighbor base station to maintain continuality of their service. In which case, a source base station led (i.e. instigated) handover procedure 2930 may be carried out to hand over devise to the corresponding slice on the target base station. An exchange of information 2940 on the Si interface (or any other suitable base station to core network interface) may then be carried out, see para [0230]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 17, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No 20170079059) further in view of Hayashi (Pub No 20080049677). 

Regarding claim 1 and 10 and 17,
 	Li Embodiment A teaches a target radio access network (RAN) node associated with a second network, the target RAN node comprising: at least one memory; and
 	at least one processor coupled to the at least one memory and configured to:
 	control communication of the radio terminal based on the core network context information; and (interpreted as The active devices (e.g. UEs) on the slice may be handed over to a neighbor base station to maintain continuality of their service, see para [0230]).
(interpreted as hand over a UE to the target base station), and a target base station (i.e. a base station that is receiving the request to turn-on a respective slice, e.g. because it is about to be handed over a device making use of that respective slice), see para [0226]).
 	However does not teach receive, directly from a core network, core network context information about a handover of a radio terminal from a first network to the second network; 
 	transfer, in response to receiving the core network information, a handover signaling message.

 	Li Embodiment B teaches receive, directly from a core network, core network context information about a handover of a radio terminal from a first network to the second network; (interpreted The target base station then starts the turn-on of the respective slice 2820, which instigates the exchange of configuration information 2830 for the slice with the MME/network control entity managing the respective slice., see para [0230]).
 	It would have been obvious to one of ordinary skill in the art to combine the slice handover as taught by Embodiment A with the exchanging of slice information with the core network as taught by Embodiment B so that slice information can be used by the RAN for handling handover

 	Li teaches exchanging core network information however Li does not teach transfer, in response to receiving the 

(interpreted as The message S2 contains information for selecting a CN node, such as … the ID of a CN node with which the source base station has been communicating, see para [0079]. Also see handover response s4 fig. 9).
 	It would have been obvious to one of ordinary skill in the art to combine the core network information as taught by Li with the handover in response to receiving core network information as taught by Hayashi since it would have been a simple modification of exchanging core network information for handover. 	

Regarding claim 27,
 	Li in view of Hayashi teaches source RAN node according to Claim 10, wherein the core network context information includes the slice information. (interpreted as hand over a UE to the target base station), and a target base station (i.e. a base station that is receiving the request to turn-on a respective slice, e.g. because it is about to be handed over a device making use of that respective slice), see Li para [0226]).


Claim 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable Li (Pub No 20170079059) further in view of Hayashi (Pub No 20080049677) and Chandramouli (Pub No 20170034749).

Regarding claim 2 and 11,
 	Li in view of Hayashi teaches the target RAN node according to claim 1, (interpreted as wherein to provide the data container, transmit the data container or receive the processed version of the data container are transparent processes that treat the data container as a block of data to be transmitted or received, see para [0682]., and the transparent container contains at least one of: a predetermined parameter included in the flow information; and radio resource configuration information generated based on the flow information, and the transparent container is to be forwarded to the radio terminal by the source RAN node.  (interpreted as The host packs the execution outcome into Container B (a second data container) and transmits it back to the client via the radio link, see para [0266]).
 	However they do not teach wherein the first network is a bearer-based network and the second network is a bearer-less network, wherein the core network context information further includes flow information relating to at least one session to be established in the second network in order to transfer at least one packet flow of the radio terminal.
 	Chandramoui teaches wherein the first network is a bearer-based network and the second network is a bearer-less network, wherein the core network context information further includes flow information relating to at least one session to be established in the second network in order to transfer at least one packet flow of the radio terminal (interpreted as  as Another embodiment is directed to a method that includes initiating, by a network entity in a bearer-less network, handover of a user equipment from the bearer-less network to a bearer-based network, mapping quality of service (QoS) parameters from different service flows of the bearer-less network to Evolved Packet System (EPS) bearer level QoS of the bearer-based network, see para [0023]. Also see Service flows in the different bearers are treated differently in 5G (e.g., via different DSCP marking), this can be achieved, if ACS/eMME has a mapping table from bearer QCI to DiffServ code point (DSCP) values or retrieves this information from the HSS and informs the S-GW or M-GW/AR of the mapping, see para [0109])
	It would have been obvious to one of ordinary skill in the art to combine the core network information as taught by Li in view of Hayashi with the flow information as taught by Chandramoui since it is known in the art of communications to send flow information for establishing connections.

Regarding claim 3 and 12,
 	Li in view of Hayashi and Chandramoui teaches the teaches target RAN node according to claim 2, wherein the flow information includes a flow identifier and a flow QoS parameter in respect of each packet flow of the radio terminal. (interpreted as  as Another embodiment is directed to a method that includes initiating, by a network entity in a bearer-less network, handover of a user equipment from the bearer-less network to a bearer-based network, mapping quality of service (QoS) parameters from different service flows of the bearer-less network to Evolved Packet System (EPS) bearer level QoS of the bearer-based network, see Chandramoui para [0023]. Also see Service flows in the different bearers are treated differently in 5G (e.g., via different DSCP marking), this can be achieved, if ACS/eMME has a mapping table from bearer QCI to DiffServ code point (DSCP) values or retrieves this information from the HSS and informs the S-GW or M-GW/AR of the mapping, see Chandramoui para [0109]).
	It would have been obvious to one of ordinary skill in the art to combine the core network information as taught by Li in view of Hayashi with the flow information as taught by Chandramoui since it is known in the art of communications to send flow information for establishing connections.

Claim 4-5, 7-8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No 20170079059) further in view of Hayashi (Pub No 20080049677) and VIkberg (Pub No 20190029000)

Regarding claim 4 and 13,
 	Li in view of Hayashi teaches target RAN node according to claim 1, wherein the at least one processor is configured to send to the source RAN node, on the direct interface, the handover signaling message.
 	However does not teach containing a transparent container, and the transparent container contains at least one of: a predetermined parameter included in the slice information; and radio resource configuration information generated based on the slice information, and the transparent container is to be forwarded to the radio terminal by the source RAN node. (interpreted as hand over a UE to the target base station), and a target base station (i.e. a base station that is receiving the request to turn-on a respective slice, e.g. because it is about to be handed over a device making use of that respective slice), see para [0226]).
 	Vikberg teaches the message containing a transparent container, and the transparent container contains at least one of: a predetermined parameter included in the slice information; and radio resource configuration information generated based on the slice information, and the transparent container is to be forwarded to the radio terminal by the source RAN node. (interpreted as The "UE-Paging-Identities" may be either added as new information of the S1AP Handover Required message and S1AP Handover Request message, or they can be added as part of the RRC container included in the S1AP Handover Required message and S1AP Handover Request message, such container being transparent to the first core network node 13. Confirmation message such as an acknowledgement (ACK) may be transmitted over the first core network node 13, see action 1303, in a similar manner, see para [0184]).
	It would have been obvious to one of ordinary skill in the art to combine the container as taught by Li in view of Hayashi with the slice information in the container as taught by Vikberg since it would 

Regarding claim 5 and 14,
 	Li in view of Hayashi and Vikberg teaches the target RAN node according to claim 4, wherein the slice information includes: (a) identification information of the network slice selected for the radio terminal; (b) type information of the network slice selected for the radio terminal; or (c) identification information of a network node or a network function associated with the network slice selected for the radio terminal; or any combination thereof. (interpreted as 2. Network Slice Identity: Define network slice identifier (sNetID), see Li para [0096] [01222]).


Regarding claim 7,
 	Li in view of Hayashi and Vikberg teaches the target RAN node according to claim 4, wherein the at least one processor is configured to determine, based on the slice information, whether to accept a bearer or flow of the radio terminal on a per-bearer or per-flow basis. (interpreted as In the traffic-load motivated slice-on, the BS may only turn on the slice when it sees enough traffic coming. The UE access request may not always be accepted if the BS decide not to turn on the slice, see Li para [0223]).

Regarding claim 8,
 	Li in view of Hayashi and Vikberg teaches the target RAN node according to claim 4, wherein the at least one processor is configured to determine, based on the slice information, whether it is possible to accept each network slice (interpreted as In the traffic-load motivated slice-on, the BS may only turn on the slice when it sees enough traffic coming. The UE access request may not always be accepted if the BS decide not to turn on the slice, see Li para [0223]).

Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No 20170079059) further in view of Hayashi (Pub No 20080049677) and Li (Pub No 20170367110).

Regarding claim 6 and 15,
 	Li in view of Hayashi teaches the target RAN node according to claim 4, however does not teach wherein the slice information includes at least one of a mobility class and a session class that are supported by the network slice selected for the radio terminal. 
 	Li teaches the target RAN node according to claim 4, wherein the slice information includes at least one of a mobility class and a session class that are supported by the network slice selected for the radio terminal (interpreted as For example, CN slice selection may be based, at least in part, on an ID of the UE assigned by the RAN-Slicing Management 2508 or the RAN slice 2510 in the NR-node 2508, the type of the UE 2502 (e.g., mMTC or URLLC), a service performed by the UE 2502 (e.g., forest fire monitoring or traffic monitoring), a latency requirement (e.g., long latency 100 ms or ultra-low latency 0.5 ms for the session or flow end-to-end delay); data traffic (e.g., data bit rate and/or traffic load for the session or flow); a route type (e.g., non-IP or IP based), mobility (e.g., static, pedestrian, or vehicular, or low speed in a confined area), see para [0137]).
	It would have been obvious to one of ordinary skill in the art to combine the container as taught by Li in view of Hayashi with the slice information in the container as taught by Vikberg since it would have been a simple modification providing expected results of transmitting slice information in the transparent container rather than the message format taught by LI in view of Hayashi.

9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over S Li (Pub No 20170079059) further in view of Hayashi (Pub No 20080049677) and Wiemann (Pub No 20130010611).

Regarding claim 9 and 16,
 	Li in view of Hayashi teaches the target RAN node according to claim 1, wherein the core network context information includes the security-related information including Non-Access Stratum (NAS) security configuration information and a security parameter used by the target RAN node to derive an (interpreted as Handling of security keys is described in TS 33.401. The target SGSN selects the ciphering algorithm to use. This algorithm will be sent transparently from the target SGSN to the UE in the NAS container for Handover (part of the Target to Source Transparent Container)., see para [0133]). 
 	However does not teach Access stratum security key
 	Wiemann teaches Access stratum security key (interpreted as Handover of the PCC to another eNB (evolved NodeB, base station in 3GPP LTE) or another carrier of the same eNB is allowed, but it may require renewal of the Access Stratum (AS) security keys.
	It would have been obvious to one of ordinary skill in the art to combine the flows taught by Li in view of Hayashi with the AS security key as taught by Wiemann since it is known in the art of communications to provide secure transmissions.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461